UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6630



LEVONE JONES,

                                            Plaintiff - Appellant,

          versus


WILLIAM   W.   SONDERVAN,  Commissioner  of
Corrections; RONALD HUTCHINSON, MHC Warden;
PRISON HEALTH SERVICES; THE UNIVERSITY OF
MARYLAND HOSPITAL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-3595-PJM)


Submitted:   June 13, 2002                 Decided:   June 19, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Levone Jones, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Sharon Stanley Street, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Levone Jones seeks to appeal the district court’s order              that

granted     summary    judgment   to        William   Sondervan   and   Ronald

Hutchinson, and dismissed all claims against Prison Health Services

and the University of Maryland Hospital. We dismiss the appeal for

lack of jurisdiction because Jones’ notice of appeal was not timely

filed.

        Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                 This appeal period is

“mandatory and jurisdictional.”              Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on April

24, 2001.      Jones’ notice of appeal was filed on April 16, 2002.

Because Jones failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal.     We deny Jones’ motion for appointment of counsel and a

medical expert witness. We dispense with oral argument because the

facts    and   legal   contentions     are    adequately   presented    in    the




                                        2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3